Citation Nr: 0432326	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether a timely and adequate substantive appeal was filed 
with a September 2000 rating decision denying a rating in 
excess of 40 percent for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962, and from August 1967 to July 1985.  He had additional 
service in the Army Reserve and National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a rating in excess of 40 percent for residuals 
of prostate cancer.  

In his September 2001 notice of disagreement and in a 
September 2002 statement, the veteran raised numerous 
additional claims.  This matters have not yet been addressed 
by the RO.  Inasmuch as they are not inextricably intertwined 
with the issue now before the Board, they are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO denied a 
rating in excess of 40 percent for residuals of prostate 
cancer.

2.  The veteran was duly notified of the decision and his 
procedural and appellate rights in a September 20, 2000, 
letter.

3.  On September 21, 2001, the RO received the veteran's 
notice of disagreement with the RO's September 2000 rating 
decision denying a rating in excess of 40 percent for 
residuals of prostate cancer.

4.  On June 18, 2002, the RO issued the veteran a statement 
of the case addressing the issue of entitlement to a rating 
in excess of 40 percent for residuals of prostate cancer.  

5.  Neither the veteran nor his representative submitted any 
written statement during the remainder of the appellate 
period which could be interpreted as a substantive appeal of 
the September 2000 rating decision.



CONCLUSION OF LAW

The veteran did not submit a timely and adequate substantive 
appeal of the September 2000 rating decision denying a rating 
in excess of 40 percent for residuals of prostate cancer, and 
the Board therefore has no jurisdiction to consider an appeal 
stemming from that decision.  38 U.S.C.A. §§ 5107, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 
20.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A review of the record shows 
that the veteran has been provided several VCAA letters 
notifying him of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
generally advised the veteran to submit or identify any 
additional evidence he felt would support his claim.  

The veteran was also notified on several occasions of his 
procedural and appellate rights, including in the September 
20, 2000, notification letter, as well as in the June 18, 
2002, Statement of the Case.  The Board also sent the veteran 
a letter in August 2004 advising him of the evidence of 
record and the steps needed to appeal a decision to the 
Board.  The veteran was also afforded the opportunity to 
submit evidence and argument on the matter.  

It is noted that the rating decision at issue in this appeal 
was dated in September 2000, prior to the enactment of the 
VCAA.  Obviously, therefore, the veteran did not receive a 
VCAA notice prior to the initial decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  As set 
forth above, the VCAA notices thereafter provided to the 
veteran fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  It is also noted that 
the veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Given the nature of the issue on appeal, the Board finds no 
indication of any available, pertinent, outstanding evidence 
specifically identified by the veteran, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested in connection with the 
issue adjudicated in this decision.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  In 
addition, the Board finds that a medical examination is not 
necessary.  See 38 C.F.R. § 3.159(c)(4) (2004).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

A review of the record shows that in September 1996, the RO 
received the veteran's claim of service connection for 
several disabilities, including residuals of prostate cancer.  

In a July 1997 rating decision, the RO granted service 
connection for residuals of prostate cancer and assigned an 
initial 40 percent rating, effective November 7, 1996.  In a 
July 1997 letter, the RO notified the veteran of its decision 
and advised him of his appellate rights, but he did not 
appeal.  

In June 2000, the veteran submitted medical records showing 
treatment for residuals of prostate cancer.  In a September 
2000 rating decision, after reviewing the evidence submitted 
by the veteran, the RO confirmed and continued the 40 percent 
rating for residuals of prostate cancer.  In a September 20, 
2000 letter, the RO notified the veteran of its decision and 
advised him of his appellate rights.  

On September 21, 2001, the RO received the veteran's notice 
of disagreement with the September 2000 rating decision.  

On June 18, 2002, the RO issued a Statement of the Case to 
the veteran addressing the issue of entitlement to a rating 
in excess of 40 percent for residuals of prostate cancer.  In 
an attached cover letter, the veteran was advised that he was 
required to file his appeal within 60 days from the date of 
the letter.  He was advised that if he needed more time, he 
could request an extension.  

On June 27, 2000, the veteran submitted a request for a copy 
of his claims folder, which he indicated was needed "for 
filing appeal of claim."  On August 9, 2002, the veteran was 
provided with a copy of his claims folder.  

On September 11, 2002, the veteran's substantive appeal was 
received at the RO.  Attached to the appeal was a July 22, 
2002, letter from an Army physician referencing the June 18, 
2002, Statement of the Case.  

In an August 2004 letter, the Board advised the veteran that, 
based on a preliminary review of the record, it appeared that 
he did not file a timely appeal of the September 2000 rating 
decision denying a rating in excess of 40 percent for 
residuals of prostate cancer.  He was provided an opportunity 
to submit evidence and argument on the issue.  

In a September 2004 letter, the veteran responded that he had 
been filing appeals for numerous disabilities since his 
separation from service.  (It is noted that service 
connection is currently in effect for fifteen different 
disabilities.  The veteran has been in receipt of a total 
rating based on individual unemployability due to service-
connected disabilities since November 7, 1996).  The veteran 
essentially indicated that he was confused by various letters 
sent by VA regarding his numerous claims.  In addition, he 
claimed that he did not receive the June 18, 2002, Statement 
of the Case until the middle of September 2002.  Thus, he 
indicated that he felt he was in compliance with the filing 
requirements.  

II.  Laws and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302 (2004).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (2004).  Any appeal which fails to 
allege specific error of fact or law in the determinations 
being appealed may be dismissed.  38 U.S.C.A. § 3.157; 38 
C.F.R. §§ 20.101, 20.202.  

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202 (2004).  Where a statement of 
the case addresses several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all those issues or must specifically identify the issues 
appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  Id; see also Roy v. Brown, 5 Vet. App. 554 
(1993).

When VA rules require that any document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2004).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

III.  Analysis

As noted above, in a September 2000 rating decision, the RO 
denied a rating in excess of 40 percent for residuals of 
prostate cancer.  The veteran was duly notified of the 
decision, and of his procedural and appellate rights, in a 
letter dated September 20, 2000.  

On September 21, 2001, the RO received the veteran's notice 
of disagreement.  Although this document was received more 
than one year following notification of the September 2000 
rating decision, it is considered timely under 38 C.F.R. § 
20.305 (2004).  

On June 18, 2002, the RO duly issued the veteran a Statement 
of the Case addressing the issue of entitlement to a rating 
in excess of 40 percent for residuals of prostate cancer.  
The veteran was also provided a VA Form 9 on which to perfect 
his appeal.  In addition, the Board notes that he was again 
notified of his procedural and appellate rights, and was 
clearly advised that in order to complete his appeal, he had 
to file a substantive appeal within 60 days of the Statement 
of the Case.  

The Board has carefully reviewed the record, but finds no 
indication of record, nor does the veteran contend, that 
either he or his representative submitted any written 
statement within the remainder of the appellate period which 
could be interpreted as a substantive appeal of the September 
2000 rating decision.

In that regard, the Board finds that the veteran's June 27, 
2002, request for a copy of his claims folder is not a 
substantive appeal, as it does not identify the issue 
appealed or set forth arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202 (2004).

On September 11, 2002, the veteran's VA Form 9 was received 
at the RO.  

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely or adequate substantive 
appeal with the September 2000 rating decision; thus, the 
Board has no jurisdiction over any matter stemming from that 
decision.  See 38 U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 
4 Vet. App. 9 (1993) (if there is a failure to comply with 
the law or regulations, it is incumbent on the Board to 
reject the application for review on appeal).

In reaching this determination, the Board has considered the 
veteran's allegations to the effect that he did not receive 
the June 2002 Statement of the Case until September 2002.  
The Board finds that the veteran's statements in this regard 
are lacking in credibility.  

As a preliminary matter, the Board notes that the record 
indicates that the RO mailed the Statement of the Case to the 
veteran at his correct address of record on June 18, 2002.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (regarding 
presumption of regularity).  The record further contains no 
indication that the Statement of the Case was delayed or 
returned by postal authorities as undeliverable.  Simply, the 
record contains no indication whatsoever that RO personnel 
did not properly discharge their official duties.  Id. 
(noting that clear evidence to the contrary is required to 
rebut the presumption of regularity).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the statements of a claimant, standing alone, are 
not sufficient to rebut the presumption of regularity in RO 
operations.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995).  In this case, there is no 
evidence beyond the assertions of the veteran that he did not 
receive the Statement of the Case until September 2002.  
Thus, the presumption of regularity must be applied.  

The Board further notes that although the veteran claims that 
he did not receive the June 2002 Statement of the Case until 
September 2002, when he submitted his substantive appeal in 
September 2002, he made no mention that he had just recently 
received the Statement of the Case.  

Finally, and most convincingly, the Board notes that attached 
to the veteran's September 2002 substantive appeal was a July 
22, 2002, letter from an Army physician which the veteran had 
solicited in support of his claim.  In this letter, the 
physician made specific reference to the June 18, 2002, 
Statement of the Case.  Thus, the veteran clearly had the 
Statement of the Case in his possession in July 2002, when he 
sought supporting evidence from the Army physician.  

For the reasons set forth above, the Board finds that the RO 
properly issued the veteran a Statement of the Case on June 
18, 2002.  Because the veteran did not thereafter submit a 
timely and adequate substantive appeal with the September 
2000 rating decision, the Board has no jurisdiction over any 
matter stemming from that decision.  See 38 U.S.C.A. §§ 7105, 
7108.

The Board has also considered the veteran's contentions to 
the effect that he was confused by various VA letters.  In 
Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), however, 
the Court noted that the United States Supreme Court has held 
that persons dealing with the Government are charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations.  In any event, the Board finds that the evidence 
of record shows that the veteran had twice been advised of 
his appellate rights and was plainly on notice of the 
requirements for perfecting an appeal.  Thus, the veteran's 
allegations of confusion do not provide a basis on which to 
grant this appeal.  

In summary, the Board finds that after receiving appropriate 
notification of his appellate rights, the veteran submitted a 
timely notice of disagreement with the September 2000 rating 
decision and the RO duly issued a him a statement of the case 
in June 2002.  Nonetheless, neither the veteran nor his 
representative submitted any written statement during the 
remainder of the appellate period which could be interpreted 
as a substantive appeal of the September 2000 rating 
decision.  Thus, the Board has no jurisdiction to consider an 
appeal stemming from the September 2000 rating decision.  
38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303 (2004).


ORDER

The veteran did not submit a timely and adequate substantive 
appeal with the September 2000 rating decision denying a 
rating in excess of 40 percent for residuals of prostate 
cancer; thus, the appeal is dismissed.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



